DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the following recitation is unclear *(emphasis added):

defining a virtual threshold based on a calibration process that performs a plurality of eye movement measurements, the virtual boundary being proximate to a periphery of the user field of view

It is respectfully unclear what the relationship is between virtual boundary, and virtual threshold, as claimed.  That is to say, is “the virtual boundary” a typo and Applicant meant to type “the virtual threshold” there instead?  Or is there a typo earlier in the claim, where Applicant meant to type something along the lines of: “defining a virtual threshold comprising a virtual boundary based on a calibration process”, or possibly another option.  
For examination purposes, “virtual boundary” and “virtual threshold” will be treated as corresponding to a same claim feature until Applicant respectfully clarifies/corrects the indefiniteness by amendment.  The remaining claims are rejected based on dependencies. Clarification and correction are required.


Claims 12-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 depends from claim 12, and recites “at least one of the first virtual peek”.  But there is no “first virtual peek” recited in claim 12.  The same problem exists with respect to claim 22, where claim 22 depends from claim 12 and also recites “the first virtual peek”.  
It is respectfully unclear whether independent claim 12 needs to be amended to include “a first virtual peek”, or claims 15 and 22 should be amended to correct the 
For examination purposes, the examiner will respectfully not examine any features in dependent claims that recite or relate to a “first virtual peek” until Applicant clarifies/amends the claims to remove this indefiniteness.  Clarification and correction are required.



Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“[T]he visible, span of eccentricity” lacks antecedent basis. 
Clarification and correction are required.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 27 is incomplete.  The claim does not end with a period.  
	It is respectfully unclear whether: (1) claim 27 has an inadvertent punctuation typo, in that the ending semicolon should be a period; or (2) if only part of claim 27 was filed and the claim is actually missing substantive text.  






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Marggraff (U.S. Patent Application Publication No. 2017/0123492 A1).

	Regarding claim 1: 
	Marggraff teaches: a method of activating a virtual user interface (claim10), the method comprising: 
	defining a virtual threshold based on a calibration process that performs a plurality of eye movement measurements, the virtual boundary being proximate to a periphery of the user field of view (The claim feature “virtual threshold based on a calibration process” is broadly claimed, and taught by Marggraff in multiple, alternative ; 
	measuring an angle associated with a user eye movement in relation to the virtual threshold (see e.g. claim 10, identifying one or more saccades of the user’s one or both eyes. The identification of saccades correspond to measuring an angle associated with a user eye movement. For more on this and saccades, see paras. 111-162. For example, longer saccades tend to be more than approximately 5 degrees (see para. 126) than short-distance saccades)  
	associating a user head movement with the measured angle of the user eye movement (see e.g. para. 34, associating head movement with measured angle of user eye movement (i.e. saccadic movement), and paras. 290-306 with Table 1, associating head movement with eye, to better supplement user intent); 
	determining if the user eye movement crosses the virtual threshold based on the measured angle of the user eye movement and the associated user head movement; and activating the virtual user interface if the user eye movement crossed the virtual threshold for a period of time (see e.g. claims 173-77, activating a virtual user interface, here a virtual keyboard, in combination with paras. 9-18, and the mapping above re: virtual threshold. This can be activated as part of foveated rendering, as part of user crossing threshold for saccadic movement, or rendering based on regions in screen (foveal, parafoveal and periphery). 
	Accordingly, 	it would have been obvious for one of ordinary skill in the art to have modified the applied reference, in view of same, to have obtained the features of claim 1, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.
	

	Regarding claim 2:
Marggraff further teaches: the method of claim 1 wherein the user eye movement is a saccade (e.g. claim 10 and paras. 111-162).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified Marggraff in view of same to have obtained the above. The motivation would be to make use of known eye behavior to interpret user behavior. 


	Regarding claim 3:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied reference, in view of same, to have obtained: the method of claim 1 further comprising the step of defining a minimum head movement threshold and 
	activating the virtual user interface only if the associated user head movement is below the minimum head movement threshold, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Marggraff teaches tracking head movement or motion (see para. 34).  The instant reference also teaches using head movement such as head nods (see “Multi-Modal Controls Including Wearable Devices” beginning at para. 290) to trigger action (i.e. activate user thresholds, see mapping to claim 1).  As another example, a minimum head movement threshold can be established to identify vestibulo-ocular eye movement, where the eye continues to view a location while the head moves (see e.g. 
	Modifying Marggraff, in view of itself, such to define a minimum head movement threshold to activate a virtual user interface (i.e. there is no shaking of the head no, for instance, as below a min. movement threshold), is all of taught, suggested, and obvious and predictable to one of ordinary skill. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 4:
	Marggraff teaches: the method of claim 1 wherein the plurality of eye movement measurements during the calibration process relates to the user field of view (See e.g. paras. 538-583, and Figs.33-34). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified Marggraff in view of same to have obtained the above. The motivation would be to establish device settings specific to the user of the device.  


Regarding claim 5:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied reference, in view of same, to have obtained: the method of claim 1 wherein the user head movement is measured directly by a sensor located on the user head, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Marggraff teaches that head motion detectors are known (see para. 34), and HMD’s with wearable trackers or sensors are known (see e.g. para. 3, 344 and 437). Modifying Marggraff, in view of itself, such that a HMD, per Marggraff, includes a sensor that detects user head movement, also by Marggraff, on the HMD itself, per same, is all of taught, suggested, and obvious and predictable to one of ordinary skill.
	The prior art included each element recited in claim 5, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 8:
	 It would have been obvious for one of ordinary skill in the art to have further modified the applied reference, in view of same, to have obtained: a method of dismissing at least one virtual object within a virtual scene, the method comprising: 
	displaying the at least one virtual object within the virtual scene; 
	measuring an angle of a user eye movement in relation to the at least one virtual object; 
	associating a user head movement with the measured angle of the user eye movement; and 
	dismissing the at least one virtual tool if a user glances away from at least one virtual object based on the angle of the user eye movement exceeding a first threshold for a first period of time and the associated user head movement is below a minimum head movement threshold, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Marggraff teaches dismissing at least one virtual object in a scene, the method comprising displaying at least one virtual object within the virtual scene (see e.g. paras. 17, 135, 247-48, 347-48, example teachings of removing a virtual object from a display of a virtual scene, but first displaying the object in the scene).  Marggraff also teaches the above measuring step, i.e. with saccadic eye movements (e.g. claim 18, paras. 111-62).  Marggraff also teaches the above associating step (see e.g. para 34 and paras. 290-306, associating head movements with eye movement).  Finally, re: the dismissing 
	The prior art included each element recited in claim 8, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 9: see claim 5. 
	These claims are similar and, thus, the same rationale for rejection applies. 


Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Marggraff in view of Vidal, M., Nguyen, D. H., & Lyons, K. (2014, September). Looking at or through? using eye tracking to infer attention location for wearable transparent displays. In Proceedings of the 2014 ACM International Symposium on Wearable Computers (pp. 87-90) (“Vidal”). 

	Regarding claim 6: see claim 10.  
	Claim 6 is a subset of claim 10. The same rationale for rejection applies. 


	Regarding claim 10:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 8 wherein the user head movement is inferred based on the measured angle and distance of the user eye movement, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Marggraff teaches measured angle and distance of user eye movements, as mapped above in claim 8 and claim 1. Re: inferring head movement, the reference of Vidal teaches that there are some instances where the correlation between head and eye motion is known (i.e. see Fig. 1(d), it can be inferred that head motion remains relatively negligible when a user is reading, if the typical eye pattern of several small saccades to the right followed by large saccades to the left are detected).  Modifying the 
	The prior art included each element recited in claim 10, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


Claims 7, 11-18 and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Marggraff in view of Publicover (U.S. Patent Application Publication No. 2015/0338915 A1). 

	Regarding claim 7: see claim 11.  
	Claim 7 is a subset of claim 11. The same rationale for rejection applies. 


	Regarding claim 11:
	The applied reference to claim 8 does not proactively teach claim 11. Consider the following. 
	In analogous art, Publicover teaches: the method of claim 8 wherein the angle and distance of the user eye movement is measured by at least one sensor on a contact lens (see e.g. paras. 21, 83, 366, sensors in contact lens to track eye position and movement, including angle and distance). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified Marggraff in view of Publicover to have obtained the above. The motivation would be to take advantage of known technology to obtain information on a user’s eye, gaze, and/or movement, to effect desired results. 



	Regarding claim 12: 
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained:
	a method for creating an interactive virtual scene, the method comprising: 
	defining a shape within a virtual scene, the shape having an outline on which a plurality of virtual tools is displayed, the shape outline defining a virtual boundary separating an inner area and an outer area within the virtual scene; 
	tracking user eye movement with at least one sensor on a contact lens, the user eye movement relating to user interactions with the virtual scene; 
	activating a first tool within the plurality of tools in response to the user performing a first activation movement(s), the first activation movement(s) including a first eye movement(s) associated with a first intent to activate the first tool; 
	displaying a first virtual window within the inner area in response to activating the first tool, the first virtual window providing the user a first information set associated with the first tool; 
	displaying a second window within the inner area in response to a user performing a second activation movement, the second activation movement including a second eye movement associated with a second intent to activate the second window, the second window providing a second information set related to the first information set; and 
	dismissing at least one of the first virtual window and the second window based at least in part on a third eye movement(s) associated with an intent to dismiss the first virtual window or the second window, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Marggraff teaches a method for creating an interactive virtual scene (e.g. claims 10-19).  Re: the defining step, as broadly claimed, this is taught by (alternatively): (1) shapes corresponding target regions of displays, for on-display (inner area) and off-display (outer area) within the virtual scene (see para. 177-80); (2) shapes defined by any one of foveal, parafoveal and peripheral views, shape having an outline as boundaries between these regions corresponding an inner and outer area w/in the virtual scene (see paras. 133-80, 207, 239, 259, 420); (3) shape defining foveal from non-foveal regions (paras. 47-48, 441 and section “High Resolution Rendering of High-Relevancy Objects (HROs) beginning at para. 584). 
	As taught by Marggraff, various interactive elements (i.e. virtual tools) can be displayed (see e.g. claims 10-19, paras. 122 (menus), 159 (keyboards with alphanumeric characters), 206, 214, 227, 388-401, 457-522).  Margraff also teaches the benefits of displaying activation targets toward the periphery (i.e. at an outline) (see Marggraff, paras. 179-81.  
	Modifying Marggraff, per itself, such that the virtual tools are displayed at an outline of regions, as also per Marggraff, is at least one embodiment of Marggraff, and/or a design choice. That is, the instant reference is not limited on how the user interface is designed, and Applicant’s specification does not describe criticality of 
	Re: tracking step, this is taught by Marggraff in view of Publicover (see mapping to claim 1, for eye tracking and interactions, and mapped sections above, in combination with mapping to claim 11, re: tracking with contact lens as per Publicover). 
	Re: activating step, see mapping to claim 1, i.e. Marggraff claims 10-19, 29-44,which teaches interactivity and activating in response to eye movements.  See also Marggraff, paras. 9-36, as summary examples. 
	Re: the first and second displaying steps, this is taught by Marggraff as part of its interactive user interface, and capability of displaying numerous types of graphics (i.e. windows) as mapped above. These can be menus, icons, images, keys, selections, activation targets, objects, and other virtual images, as mapped above. See also Figs. 1A-10B, for example. Each can be activated or interacted with by distinct eye movements, as a user is continually interacting with the interface of Marggraff. Alternatively, Publicover also teaches this displaying with eye signal interactivity (see e.g. Figs. 5-8 and 18). 
	Re: dismissing step, this is also taught by Marggraff (see e.g. paras. 17, 345-48, 490-74, 536). Alternatively, see Publicover (paras. 219-226).
	The prior art included each element recited in claim 12, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.



	Regarding claim 13:
	Marggraff and/or Publicover: further teaches: the method of claim 12 wherein the first activation movement further comprises the steps of a user maintaining minimum head movement for a predefined time threshold and the first eye movement extending into the outer area of the virtual scene (Marggraff, paras. 89, 163 and “Multi-Modal Feedback” beginning at para. 236) (see Publicover, e.g. paras. 37, 98, 213-16).  
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of same to have obtained the above. The motivation would be to take advantage of combined and different methods of user’s signaling intent and/or interaction with a system. 


	Regarding claim 14:
Publicover teaches: the method of claim 13 wherein the user head movement is measured using at least one of an inertial measurement unit, eye-in-socket sensors (para. 21, 83) and a fourth eye movement that is associated with the user head movement (see above mapping re: claim 13 and multi-modal interaction combining head and eye). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of same to have obtained the above. The motivation would be to take advantage of combined and different methods of user’s signaling intent and/or interaction with a system, as well as technology to ascertain such interaction. 


	Regarding claim 15:
	Marggraff and/or Publicover further teach: the method of claim 12 wherein at least one of the first virtual peek and the first window is fixed within the virtual scene until dismissed (see above mapping re: claim 12 and the graphics, icons, images (i.e. windows) that are displayed within the virtual scene for interactivity. This is one embodiment of the references, to have these displayed in one spot until user is done interacting and dismissed). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of same to have obtained the above. The motivation would be to provide a user friendly interface.  


	Regarding claim 16:
	Marggraff further teaches: the method of claim 12 wherein the shape within the virtual scene correlates to an eye range of motion of the user (see above mapping to claim12, a foveal region as one shape correlates to an eye range of motion (see paras. 47-48; “High Resolution Rendering of High-Relevancy Objects (HROs) beginning at para. 584).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Marggraff have obtained the above. The motivation would be to take advantage of vision science to render images. 


	Regarding claim 17:
	Marggraff further teaches: the method of claim 16 wherein the shape is defined by a calibration process in which the eye range of motion of the user is measured and mapped into the virtual scene (see e.g. Figs. 32-34 and “Eye Gaze Calibration Incorporating Provisions for Eye Dominance” beginning at para. 538). 
	Modifying the applied references, such to include the calibration of Marggraff, to define shapes of regions, as also mapped above in claim 12 and taught by Marggraff, is all of taught, suggested and obvious and predictable over the prior art. This would benefit the system by being able to calibrate to a user’s eye movement patterns, as well 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 18:
	Marggraff and/or Publicover further teaches: the method of claim 12 wherein each virtual tool within the plurality of virtual tools is visually coupled by a virtual line on the shape outline (Marggraff, Figs. 12A-14, Publicover, Figs. 6-9).  This is also a design choice for one of ordinary skill, as the instant references are not limited on how the user interface is designed, and Applicant’s specification does not describe criticality of placement of tools on an outline and in fact describes design flexibility (see published specification, para 62).  Modifying the applied references, such to align the tools on a virtual line on the outline of a region (i.e. foveal) is one design embodiment obvious over the teachings of the prior art. Such a modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  



	Regarding claim 20:
	Marggraff and/or Publicover further teaches: the method of claim 12 wherein the first window is displayed at a first location within the virtual scene, the first location being positioned closer to a center point of the shape than the first tool (see mapping above re: claims 12 and 18, re: design placement of windows or tools.  The instant references are not limited on how the user interface is designed, and Applicant’s specification does not describe criticality of placement of tools on an outline and in fact describes design flexibility (see published specification, para 62).  Also, Marggraff provides several teachings of placement of targets, and placement of objects toward periphery or center, in one example as user preference (se paras. 41-42)), as well as keeping activation targets at periphery (see paras. 179-81). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of same have obtained the above. The motivation would be to have design flexibility.  


	Regarding claim 21:
	Marggraff and/or Publicover further teaches: the method of claim 20 wherein the second window is displayed at a second location within the virtual scene, the second location being positioned closer to the center point of the shape than the first location (see mapping above re: claims 12 and 18, re: design placement of windows or tools.  The instant references are not limited on how the user interface is designed, and Applicant’s specification does not describe criticality of placement of tools on an outline and in fact describes design flexibility (see published specification, para 62).  Also, Marggraff provides several teachings of placement of targets, and placement of objects toward periphery or center, in one example as user preference (se paras. 41-42)), as well as keeping activation targets at periphery (see paras. 179-81). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of same have obtained the above. The motivation would be to have design flexibility.  


Regarding claim 22:
	Marggraff and/or Publicover further teaches: the method of claim 12 wherein the second window is displayed in response to the second eye movement comprising a user glance at an activation control displayed within the inner area and proximate to the first virtual peek (see e.g. above mapping re: claims 12, 18 and 21. The claimed “activation control” can be a key, icon, interactive menu item as per Marggraff, see mapping to claim 12; or as also per Marggraff, an “activation target” (see Marggraff, claim 31 and paras. 15-36 and “Multiple and/or Movable Activations Targets” 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of same have obtained the above. The motivation would be to have design flexibility and interactivity.  


	Regarding claim 23:
	Marggraff and/or Publicover further teaches: the method of claim 22 wherein the user glance is maintained at the activation control beyond a predetermined period of time (see mapping to claim 22.  This is one of many embodiments of user interaction with the systems of Marggraff and/or Publicover. User behavior with an interactive system, taught by the prior art, encompasses this claim). 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of same have obtained the above. The motivation would be to have design flexibility and interactivity.  

	Regarding claim 24:
	Marggraff and/or Publicover teach: the method of claim 22 wherein a user saccade is predicted to land at the activation control before a saccadic motion is complete (predicated saccades are taught, see Marggraff, paras.145, 492-502, 605-14; 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of same have obtained the above. The motivation would be to have interactivity taking advantage of known eye science.  


	Regarding claim 25:
	Marggraff and/or Publicover further teaches: the method of claim 12 wherein the third eye movement comprises a user looking away from the first window or the second window for a predetermined period of time (Marggraff, see mapping to claim 12 re: dismissing, and pars. 182-87, 235, 282, 316 looking away or saccading away can be a third eye movement for predetermined period of time; Publicover, para. 163-66, 402-408)
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of same have obtained the above. The motivation would be to have interactivity taking advantage of known eye science.  


	Regarding claim 26:
	Marggraff and/or Publicover teach: the method of claim 12 wherein the first virtual window comprises a plurality of activation controls, the plurality of activation controls provides a user an ability to activate a plurality of second windows associated with the first virtual window (see Marggraff, above mapping to claim 12.  A plurality of activation controls can be achieved with menus or keyboards.  Publicover, Figs. 7-9). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of same have obtained the above. The motivation would be to have design flexibility and interactivity.  


	Regarding claim 27:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained
: the method of claim 12 further comprising the step of displaying a third window within the inner area in response to a user performing a third activation movement, the third activation movement including a third eye movement associated with a third intent to activate the third window, the third window providing a third information set related to the second information set, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  

	The prior art included each element recited in claim 27, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.




Allowable Subject Matter
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references on the PTO-892 are relevant to eye/head/user tracking for obtaining user information, generating images and/or performing tasks. .
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613